Citation Nr: 0212357	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.  

This matter arises from a November 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefit 
sought.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  

As a preliminary matter, the Board observes that at his 
personal hearing of April 2002 before the undersigned Board 
member, the veteran appears to have raised an issue of 
entitlement to service connection for tinnitus.  Such issue 
is not currently before the Board, and is therefore referred 
back to the RO for any appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable resolution of his appeal.  

2.  The veteran has not been shown to manifest bilateral 
hearing loss exceeding Level I from September 2000 to the 
present time.  


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85, Diagnostic Code 6100 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that he experiences difficulty 
hearing, and that he has been recommended to receive hearing 
aids to alleviate the severity of his bilateral hearing loss.  
He therefore maintains that the severity of his bilateral 
hearing loss warrants assignment of a compensable disability 
evaluation.  In such cases, the VA has a duty to assist the 
veteran in developing evidence to substantiate his claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue of entitlement to an increased rating 
for his bilateral hearing loss.  The Board finds that 
although the RO did not have the benefit of the explicit 
provisions of the VCAA when the case was first adjudicated, 
the veteran has nevertheless been provided with adequate 
notice of the evidence needed to substantiate his claim for 
entitlement to an increased rating.  The veteran has also 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide.  In that regard, 
the Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statement of the 
case and supplemental statements of the case, and in 
correspondence to the veteran dated in October 2000 and in 
April 2001 have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  The above-captioned 
correspondence has also served to inform the veteran as to 
what evidence the VA would provide and the evidence he was 
responsible for obtaining.  The Board finds that such 
documents are essentially in compliance with the VA's revised 
notice requirements.  Accordingly, the Board finds that the 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all clinical treatment 
records as identified by the veteran.  To that end, with 
respect to the issues addressed here, the Board concludes 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the issue of entitlement to a compensable evaluation for 
bilateral hearing loss has been identified and obtained to 
the extent practicable.  The evidence of record includes the 
veteran's service medical records, private clinical records, 
VA rating examination reports, personal statements made by 
the veteran in support of his claim, and a transcript of 
personal hearing testimony given by the veteran before the 
undersigned Board member at the RO.  

The VA rating examiners who conducted the medical 
examinations in conjunction with the veteran's claim for an 
increased rating addressed the pertinent rating criteria in 
assessing the severity of the veteran's bilateral hearing 
loss.  In light of the conclusions reached by the examining 
physicians in connection with the claim at issue here, the 
Board concludes that scheduling the veteran for an additional 
rating examination would result in unnecessary delay, and 
would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with this claim, 
and concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate the 
veteran's claim for assignment of a compensable evaluation 
for bilateral hearing loss.  Accordingly, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Historically, service connection for bilateral hearing loss 
was established by a January 1997 rating decision.  An 
initial noncompensable evaluation was assigned, effective 
from November 4, 1996.  Service connection for tinnitus was 
denied.  In September 2000, the veteran submitted a claim for 
an increased rating for his bilateral hearing loss, 
apparently contending that such disability had increased in 
severity.  The veteran's claim was denied by a rating 
decision of November 2000.  This appeal followed.  

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(2001), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. 
§§ 4.85 and 4.87, Diagnostic Code 6100, Table VI (1998), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999); 
38 C.F.R. § 4.85(b) and (e) (2001).  See generally Lendenmann 
v. Principi, supra.  The amended regulations changed the 
title of Table VI from "Numeric Designations of Hearing 
Impairment" to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25204 (May 11, 1999); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).  

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating the audiological disabilities specifically 
indicates that, except for certain "unusual patterns of 
hearing impairment," the regulatory changes do not 
constitute liberalizing provisions.  Id. at 25204.  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, or 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz (Hz) and 70 decibels or more at 2000 Hz.  
However, these revisions, even when applied, to not affect 
the evaluation of the veteran's hearing loss, as the 
amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg. 
25203 (May 11, 1999).  

In connection with his present claim, the veteran underwent a 
VA audiological examination in October 2000.  The results of 
that examination disclosed that the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
40
40
LEFT
40
50
40
35
45

The average puretone decibel loss in the right ear was 44 
decibels, and in the left ear was 42 decibels.  (The average 
is computed from the results of 1,000, 2,000, 3,000, and 
4,000 Hertz (Hz); the results at 500 Hz are only used to 
determine whether hearing loss disability, under VA 
standards, is present).  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.

Applying the rating criteria to the veteran's October 2000 
examination yields numerical category designations of I in 
both the right and left ears (between 42 and 49 average 
puretone hearing loss, with between 92 and 100 percent of 
speech discrimination).  Entering the category designations 
for the veteran's bilateral hearing loss into Table VII 
produces a disability evaluation of 0 percent under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2001).  

In support of his claim for an increased rating, the veteran 
submitted a statement dated in December 2000 from a private 
physician, which was accompanied by a printed graph from an 
audiological examination of the same date.  According to the 
private physician, the veteran was found to require the use 
of hearing aids bilaterally.  The physician stated that the 
veteran had been exposed to significant noise during service, 
but his history was otherwise unremarkable.  The private 
physician offered that the audiogram revealed a fairly 
significant bilateral sensorineural hearing loss, but speech 
discrimination was characterized as "fairly good."  The 
private physician concluded by stating that he felt that the 
veteran had moderate to severe sensorineural hearing loss, 
and would be a candidate for hearing aids.  He indicated that 
he encouraged the veteran to seek such assistance from the 
VA.  The printed audiogram graph did not contain a report of 
the actual decibel thresholds in a manner that can be used 
for rating purposes, and therefore cannot be used as a basis 
for consideration with respect to the current appeal.  

In any event, following receipt of the statement from the 
private physician with the attached audiogram graph, the 
veteran was afforded an additional VA rating examination in 
October 2001.  The results of that test show that his 
puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
40
40
LEFT
45
55
45
45
50

The average puretone decibel loss in the right ear was 44 
decibels, and in the left ear was 49 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 100 percent in the left ear.  A note 
appended to the audiological test results states that the 
veteran's hearing was unchanged since his last audiogram 
performed in October 2000.  

Applying the pertinent rating criteria to the veteran's 
October 2001 audiological examination again yields numerical 
category designations of I for the right ear and I for the 
left ear (between 42 and 49 average puretone hearing loss, 
with between 92 and 100 percent of speech discrimination).  
Entering the category designations for the veteran's 
bilateral hearing loss into Table VII produces a disability 
evaluation of 0 percent under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

At his personal hearing before the undersigned Board member 
in April 2002, the veteran testified that his symptomatology 
had increased in severity over the past several years, and 
that he had been issued hearing aids six months previously 
from a private physician, but later stated that his hearing 
aids were provided by VA.  The veteran testified that he had 
been to see a physician twice within the past two years.  In 
addition, the veteran indicated that the volume on his home 
telephone had been increased, and that he did not then watch 
television or listen to the radio.  The veteran indicated 
that with his hearing aids, he could hear normal 
conversation, and stated that he worked at the local Post 
Office for the past 17 years.  According to the veteran, he 
experienced difficulties at work when announcements affecting 
him were made via the postal intercom system.  Without his 
hearing aids, the veteran stated that he would frequently 
miss pages and other important notices affecting his job 
duties.  The veteran went on to recount his history of 
exposure to acoustic trauma during service, and also 
testified that he experienced a "buzzing" in his ears, 
which was considered similar to tinnitus.  

After applying the criteria set forth under 38 C.F.R. § 4.85 
to the evidence of record, the Board must conclude that the 
presently assigned noncompensable evaluation for the 
veteran's bilateral hearing loss is appropriate, and that the 
preponderance of the evidence is against assignment of a 
compensable evaluation under any diagnostic code.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim for an 
increased rating that would give rise to reasonable doubt in 
his favor, the benefit of the doubt doctrine as set forth 
under the VCAA is not applicable.  

The Board recognizes that the veteran's bilateral hearing 
loss results in difficulties in his social and work 
environments, particularly when he does not use his hearing 
aids.  Notwithstanding the fact that service connection is in 
effect for a bilateral hearing loss disability, however, such 
disability has nevertheless not been shown to be of a degree 
of severity exceeding Level I in either ear.  Further, while 
recognizing the veteran's testimony and statements addressing 
some of the difficulties he currently experiences, such 
evidence does not bear on the issue at hand, namely the 
severity of his service-connected bilateral hearing loss.  As 
stated above, such disability is measured by a mechanical 
application of test results to evaluative criteria.  Here, 
that mechanical process fails to show that the veteran has 
manifested bilateral hearing loss to a compensable degree, 
despite the fact that he requires the use of hearing aids to 
hear properly.  Based on the foregoing, the Board finds no 
basis upon which to grant a compensable evaluation for the 
veteran's bilateral hearing loss.  Accordingly, his claim for 
an increased evaluation must be denied.  

The Board's determination that the veteran's bilateral 
hearing disability does not warrant assignment of a 
compensable evaluation does not preclude it from 
consideration of his claim on an extraschedular basis.  The 
potential application of 38 C.F.R. § 3.321(b)(1) (2001) has 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Board has carefully considered the 
veteran's contentions in this case.  There has, however, been 
no showing that the service-connected bilateral hearing loss 
has caused marked interference with employment, has 
necessitated frequent (or any) periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The Board recognizes that the 
veteran may require the use of hearing aids in order to hear 
properly, and to enhance his ability to function in a normal 
capacity.  Even so, the veteran has not been shown to have 
undergone any inpatient treatment as a result of his 
bilateral hearing loss, and with respect to difficulty he may 
experience in hearing normal conversations without the use of 
hearing aids, such symptomatology has been taken into 
consideration in reaching the determination discussed above.  
In other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's 
bilateral hearing loss.  The Board has not, however, found 
that disability to be of such degree of severity as to 
warrant assignment of a compensable disability rating on a 
schedular basis.  Likewise then, referral for an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Assignment of a compensable evaluation for bilateral hearing 
loss is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

